Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-19 directed to a connection device which was non-elected without traverse in the reply filed 12/14/2020.  Accordingly, claims 11-19 have been cancelled.

Reasons for Allowance
Claims 1-6, and 8-10 are allowed.
Claims 11-19 are cancelled as detailed above.
The following is an examiner’s statement of reasons for allowance: Applicant arguments in conjunction with the amendments filed 6/14/2021 are persuasive to overcome the previously presented rejections over Garfield et al. (US Pre-Grant Publication 2013/0066293) in view of Goeckner et al. (US Pre-Grant Publication 2010/0106129). Garfield and Goeckner are the closest prior art or record, and the Examiner did not identify any further prior art which would reasonably teach or suggest the limitations as currently presented.
Garfield and Goeckner fail to reasonably teach or suggest the newly presented limitation, “wherein the recess is configured to orient the connector such that the connector can be received in the interior cavity in one direction only”, in conjunction with the other features of the claims. As Applicant noted in the reply dated 6/14/2021, the device of Garfield is specifically designed to allow for rotation of the housing base (47) within housing (25) in one direction, and prevent rotation in only the other direction; thereby allowing a variety of orientations in contrast to the configuration as claimed. Furthermore, in the opinion of the Examiner, modifying the device of Garfield such that (47) was in a first and a second direction (as would be required to meet the currently presented claims) would alter the principle of operation of the device and further would destroy it for its intended purpose, which is to prevent the unintended disconnection of a syringe. Therefore one of ordinary skill would not be motivated to modify the device of Garfield to arrive at the invention as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN JACOB KLEIN whose telephone number is (571)270-5213.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/Benjamin J Klein/Primary Examiner, Art Unit 3781